COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00396-CV


Big Rock Investors Association             §    From the 141st District Court

                                           §    of Tarrant County (141-215556-05)
v.
                                           §    August 15, 2013

Big Rock Petroleum, Inc. and J.A.          §    Opinion by Justice Walker
McEntire, III


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Big Rock Investors Association shall

pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Sue Walker